UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6909


MARK R. EDWARDS, SR.,

                Petitioner - Appellant,

          v.

R.A. PERDUE, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00136-FPS-JSK)


Submitted:   August 27, 2015                 Decided:   September 1, 2015


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark R. Edwards, Sr., Appellant Pro Se.                  Helen Campbell
Altmeyer, Assistant United States Attorney,              Wheeling, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Mark   R.    Edwards,          Sr.,   a       federal     prisoner,      appeals     the

district      court’s      order        accepting       the      recommendation        of   the

magistrate       judge     and       dismissing       his   28    U.S.C.    §   2241    (2012)

petition as successive under 28 U.S.C. § 2244(a) (2012).                                     We

have     reviewed        the     record      and       find      no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Edwards v. Perdue, No. 5:14-cv-00136-FPS-JSK (N.D.W. Va.

May 15, 2015).        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this     court       and    argument       would     not    aid   the   decisional

process.

                                                                                    AFFIRMED




                                                 2